      Case 3:19-cr-00185 Document 3 Filed 07/17/19 Page 1 of 1 PageID #: 8



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                   CRIMINAL ACTION NO. 3:19-00185

JEFFREY S. MILLER


                                            ORDER


       Pending is the Motion of the United States to Schedule a Guilty Plea Hearing in this matter.

ECF No. 2. The Court GRANTS the motion and SCHEDULES a plea hearing, pursuant to Fed.

R. Crim. P. 11, for August 19, 2019, at 2:30 p.m.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel and the defendant,

the United States Attorney’s Office, the United States Probation Office, and the United States

Marshals Service.

                                             ENTER:         July 17, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
